NO.
12-06-00098-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
 
IN RE: MICHAEL KENNEDY,      §          ORIGINAL
PROCEEDING
RELATOR
§          
 


















 
 

MEMORANDUM OPINION
            In this
original proceeding, Michael Kennedy seeks mandamus relief asserting that the
trial court committed various errors relating to his October 10, 1986 burglary
conviction and a nunc pro tunc judgment dated March 4, 2005.  Kennedy has previously raised, and this Court
overruled, the same issues in a direct appeal. 
See Kennedy v. State, No. 12-05-00125-CR, 2005 WL 3201470 
(Tex. App.–Tyler 2005, pet. ref’d) (not designated for publication).  Therefore, Kennedy cannot show that he is
entitled to the relief he seeks.  See State
ex rel. Hill v. Fifth Court of Appeals, 34 S.W.3d 924, 927 (Tex. Crim.
App. 2001) (mandamus relief authorized in criminal case only if relator
establishes that he has no other adequate legal remedy and the act to be
compelled is purely ministerial). 
Accordingly, his petition for writ of mandamus is denied.
                                                                                                     SAM GRIFFITH    
                                                                                                                Justice
Opinion delivered March 31,
2006.
Panel consisted of Worthen, C.J., Griffith, J., and
DeVasto, J.
 
 
 
(PUBLISH)